DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 17 June 2019. It is noted, however, that applicant has not filed a certified copy of the CN201920909745.8 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: in the same manner as outlined in the below rejections, the specification is generally narrative and indefinite, failing to conform to current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Note the below 112, 2nd paragraph rejections appearing in the specification, as well. Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitations:
“the first frame,” “the adjacent second frame,” and “the second frame” in lines 3-4, when two of each of the first and second frames have been established in the preamble - which is being further limited? Each further recitation of one frame causes further clarity issues, as found in Claims 1-10.  There is insufficient antecedent basis for this limitation in the claim. 
Further RE Claim 1, how can only two frames “enclose an activity space” per line 4? The phrase “any two adjacent frame bodies” is unclear: of which frame? Claim 1 becomes increasingly unclear and indefinite due to the “and/or” language in line 6 accompanied with the “has/have” verb. Please review and amend the entire claim set to conform to U.S. practice and to promote legibility and consistency.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “net” in claim 1 and “bracket” in claim 4, each unclearly used by the claim. Each term is indefinite because the specification does not clearly redefine each term.
Further RE Claim 2, it is unclear how the protrusion piece can both be “below” and “connected with” per the claim.
Further RE Claim 4, the use of the term “can” renders the claim vague and indefinite, since it is unclear what is required to satisfy the claim.
Remaining claims are rejected as dependent from one or more claims rejected above. In light of the multitude of errors identified above, the prior art rejection below is as best understood by the Examiner, in light of the disclosure with a heavy reliance on the drawings.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Huang (US 2010/0313822) or, in the alternative, under 35 U.S.C. 103 as obvious over Huang in view of Kupka (US 2014/0299068).
For Claim 1, Huang discloses a folding pet cage (Fig. 8), comprising two first frames (14 & 41) arranged opposite to each other (Fig. 8), two second frames (42B on both sides) arranged opposite to each other and a bottom net (the apparent bottom grating of Fig. 8), wherein the first frame is in rotatable connection with the adjacent second frame (wherein each side 42B is hingedly attached to 14), the first frame and the second frame enclose an activity space (the device is enclosed, in the same manner as the instant invention); the second frame comprises at least two frame bodies (each panel of 42B such that each side comprises two panels 42B), and any two adjacent frame bodies are in rotatable connection (as described in [0044]); the first 
If Applicant disagrees that Huang teaches a protrusion piece such that the bottom net can be placed above the protrusion piece, then Kupka discloses a similar animal containment device (title), further comprising teaches a protrusion piece (elements 13 to the far right and left of Fig. 2) such that a bottom net is supported by the protrusion piece (in the assembled device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the side panel of Huang with a shoulder or ledge to support flooring panel as taught by Kupka, in order to provide a stronger device with more structural integrity.
For Claim 2, “Huang or Huang in view of Kupka”
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang* as applied to claim 2 above, and further in view of Kupka.
For Claim 3, Huang* discloses the folding pet cage according to claim 2, and Kupka further teaches wherein at least two protrusion pieces (each element 3 to the far left and far right of Fig. 2) are arranged below the fence region (below panels, as illustrated in Figure 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the side panel of Huang with a shoulder or ledge on at least two sides of the device to support flooring panel as taught by Kupka, in order to provide a stronger device with more structural integrity.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang* as applied to claim 2 above, and further in view of Kupka & Marchioro (US 6,832,580).
For Claim 4, Huang* discloses the folding pet cage according to claim 2. 
Huang is silent to wherein the first frame is further provided with a support rod, and the support rod is located below the fence region; a bracket has two sides arranged opposite to each other provided with an extension portion respectively, and the extension portion can be put above the support rod on a corresponding side; the pet cage further comprises a tray, and when the tray is placed on the bracket, the tray and the bottom net have a distance therebetween.
Kupka, like prior art above, teaches an animal containment device (title) further comprising a first frame (front 54 and the front of 10 forming the front side of the device) is further provided with a support rod (across the front of the device, in the same manner as the instant invention), and the support rod is located below a fence region (mesh of 54); a bracket (30) has two sides arranged opposite to each other provided with an extension portion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bottom bracket 20 of Huang with the support rods and extensions as taught by Kupka, in order to provide a sturdier base for the animal to walk on. 
Marchioro, like prior art above, teaches an animal containment device (title), further comprising a tray (18), when the tray is placed on bracket (21), the tray and the bottom net have a distance therebetween (best illustrated in Fig. 9, since the tray is held in 21 and the floor is above that, there is a space formed between the tray & floor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with space formed beneath the flooring as taught by Marchioro but supported by the support bars as taught by the above-modified reference, in order to provide a sturdy, deployable device with tray reinforcement.
For Claim 5, the above-modified reference teaches the folding pet cage according to claim 4, and Kupka further teaches wherein the bracket has a length less than a length of the support rod (since 30 is supported by the front bar of 10, it must be at least a fraction shorter than the bar so that 30 fits), a region on the bracket provided with the extension portion is a suspension region, the suspension region is provided with at least two extension portions (note that the two left & right walls of 30 are placed in a suspension relationship with the left & right elements 13), and the suspension region has two end portion regions along its length direction both provided with the extension portion (“regions” and “portions” are not exclusive of one another, so the left & right sidewalls of 30 also meet the extension portions).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang* as applied to claim 1 above, and further in view of Flannery et al. (US 2010/0089336), hereinafter referred to as “Flannery.”
For Claim 6, Huang* discloses the folding pet cage according to claim 1.
Huang* is silent to a rotating wheel is arranged below the first frame.
Flannery, like prior art above, teaches an animal enclosure (title), further comprising a rotating wheel is arranged below the first frame (86).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Huang* with a wheel as taught by Flannery, in order to allow owners to move larger animals without assistance, as is well known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang* as applied to claim 1 above, and further in view of Ondrasik (US 4,763,606).
For Claim 7, Huang* discloses the folding pet cage according to claim 1.
Huang is silent to further comprising an upper frame, the upper frame has one end in rotatable connection with one of the two first frames, the upper frame is capable of rotating around where the upper frame is in rotatable connection with the first frame, and the upper frame has the other end in detachable connection with the other one of the two first frames.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Huang* with an upper panel as taught by Ondrasik, in order to better contain animals which may jump.

Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang* as applied to claim 1 above, and further in view of Jung (US 2019/0202564).
For Claim 8, Huang* discloses the folding pet cage according to claim 1, and Huang* further discloses wherein the first frame defines a pet exit, an openable and closable door is arranged at the pet exit, the openable and closable door has one end in rotatable connection with the first frame, and the openable and closable door has the other end in detachable connection with the first frame (as clearly illustrated in Fig. 8, the door within 41 opens and closes and occupies an opening within panel 41, in the same manner as element 51, Fig. 5).
Huang* is silent to the openable and closable door defines a feeding opening, a feeding door is arranged at the feeding opening, the feeding door has one end in rotatable connection with the openable and closable door, and the feeding door has the other end in detachable connection with the openable and closable door.
Jung, like prior art above, teaches an animal enclosure (title) further comprising an openable and closable door (406) defines a feeding opening (460), a feeding door (462) is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the door of Huang with a feeding door as taught by Jung, in order to provide space for comforting or feeding the contained animal [Jung, 0067].
For Claim 10, the above-modified reference teaches the folding pet cage according to claim 8, and the above-modified reference further teaches wherein the feeding opening is near a lower region of the openable and closable door (the window of Jung is near a lower region; note that the device does not positively claim that the feeding door is in a lower region, nor does it define what the lower region entails).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang* further in view of Jung as applied to claim 8 above, and in further view of Frey et al. (US 3,419,302), hereinafter referred to as “Frey.”
For Claim 9, the above-modified reference teaches the folding pet cage according to claim 8.
The above-modified reference is silent to wherein the detachable connection comprises a locking portion and a limit piece, the limit piece is rod shaped and the limit piece is horizontally arranged on the openable and closable door, the locking portion is arranged on the first frame, the locking portion has a slide block provided therein, the slide block is capable of performing reciprocating rectilinear movement in the locking structure along a vertical direction, the slide 
Frey discloses a gate latch (Fig. 7) forming a detachable connection comprises a locking portion (5) and a limit piece (rod B), the limit piece is rod shaped (as best illustrated in Fig. 1, but the embodiment of Fig. 7) and the limit piece is horizontally arranged on an openable and closable door (gate), the locking portion is arranged on first frame (C), the locking portion has a slide block (11-13) provided therein, the slide block is capable of performing reciprocating rectilinear movement in the locking structure along a vertical direction (along guide members), the slide block defines a notch, a locking hook (11-12) is arranged at the notch, when the limit piece is pushed in a direction towards the locking portion, the limit piece is capable of pushing the slide block to move upwards and the limit piece can enter a lockup region between the locking hook and the slide block, and the locking hook is capable of preventing the limit piece disengaging from the locking portion (in the same manner as the instant invention, B is pushed into the cavity formed between 11 & 14 such that the rod is captured there).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the detachable connection of the above-modified reference with that of Frey, since such a design is well known for providing a conveniently operated and lockable gate/door latch.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T BARLOW/Examiner, Art Unit 3643